DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/2020 has been entered.

Notice of Amendment
	In response to the amendment filed on 11/3/2020, amended claims 1-2, 9 and 15 are acknowledged. Claims 1-20 remain pending.

Allowable Subject Matter
Applicant’s arguments (see Remarks, in particular pp. 7-10, filed 11/3/2020) with respect to the allowability of the claims have been considered and are persuasive.
Claims 1-20 as presented in the amendments to the claims filed 11/3/2020 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
The claims in this application have been allowed because the prior art of record fails to disclose, either singly or in combination, the claimed device and method for sensing perforation of uterine tissue, including, among other features, the substantially T-shaped stem including a trunk extending from the distal end of the shaft and first and second arms/covers extending perpendicularly from the distal end of the trunk in order to facilitate temporary blockage of access to the fallopian tubes and seal the uterine cavity (best seen in Applicant’s Figure 2A). The claimed invention also includes a plurality of temperature sensors disposed on the shaft and the stem such that the device can measure a vaginal temperature, a temperature at a cervical canal, and a uterine cavity temperature. As pointed out by Applicant, none of the prior art of record teaches or suggests a stem that is T-shaped or arms/coverings that extend from a distal end of the stem trunk.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340.  The examiner can normally be reached on M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN B HENSON/Primary Examiner, Art Unit 3791